

113 S1622 RS: Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 537113th CONGRESS2d SessionS. 1622IN THE SENATE OF THE UNITED STATESOctober 30, 2013Ms. Heitkamp (for herself, Ms. Murkowski, Mr. Begich, Mr. Johnson of South Dakota, Mr. Tester, Mr. Schatz, Ms. Hirono, Mrs. Feinstein, Mr. Franken, Mr. Hoeven, Mr. Udall of New Mexico, Ms. Klobuchar, Mrs. Murray, Mr. Baucus, Mr. Crapo, Mr. Thune, Ms. Warren, Mr. Heinrich, Mr. Moran, Mr. Whitehouse, Ms. Collins, Mrs. Boxer, Ms. Stabenow, Mrs. Fischer, Mr. Hatch, Mr. Udall of Colorado, Mr. Walsh, Ms. Cantwell, Mrs. Hagan, Mr. Johanns, Ms. Baldwin, Mr. Blumenthal, Mr. Rockefeller, Ms. Mikulski, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for
			 other purposes.1.Short
			 titleThis Act
			 may be cited as the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act.2.FindingsCongress finds that—(1)the United States has a distinct legal, treaty, and trust obligation to provide for the education,
			 health care, safety, social welfare, and other needs of Native children;(2)chronic underfunding of Federal programs to fulfill the longstanding Federal trust obligation has
			 resulted in limited access to critical services for the more than
			 2,100,000 Native children under the age of 24 living in the United States;(3)Native children are the most at-risk population in the United States, confronting serious
			 disparities in education, health, and safety, with 37 percent living in
			 poverty;(4)17 percent of Native children have no health insurance coverage, and child mortality has increased
			 15 percent among Native children aged 1 to 14, while the overall rate of
			 child mortality in the United States decreased by 9 percent;(5)suicide is the second leading cause of death in Native children aged 15 through 24, a rate that is
			 2.5 times the national average, and violence, including intentional
			 injuries, homicide, and suicide, account for 75 percent of the deaths of
			 Native children aged 12 through 20;(6)58 percent of 3- and 4-year-old Native children are not attending any form of preschool, 15 percent
			 of Native children are not in school and not working, and the graduation
			 rate for Native high school students is 50 percent;(7)22.9 percent of Native children aged 12 and older report alcohol use, 16 percent report substance
			 dependence or abuse, 35.8 percent report tobacco use, and 12.5 percent
			 report illicit drug use;(8)Native children disproportionately enter foster care at a rate more than 2.1 times the general
			 population and have the third highest rate of victimization; and(9)there is no resource that is more vital to the continued existence and integrity of Native
			 communities than Native children, and the United States has a direct
			 interest, as trustee, in protecting Native children.3.DefinitionsIn this Act:(1)CommissionThe
			 term Commission means the Alyce Spotted Bear and Walter Soboleff Commission on Native Children
			 established by section 4.(2)IndianThe
			 term Indian has the meaning given the term in section 4 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education
			 Assistance
			 Act (25 U.S.C. 450b).(4)Native
			 childThe term Native child means—(A)an Indian child, as that term is defined in section 4 of the Indian Child Welfare Act of 1978 (25
			 U.S.C. 1903);(B)an Indian who is between the ages of 18 and  24 years old; and(C)a Native Hawaiian who is not older than 24 years old.(5)Native
			 HawaiianThe term Native Hawaiian has the meaning
			 given the term in section 7207 of the Elementary and Secondary Education
			 Act of
			 1965 (20 U.S.C. 7517).(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.(7)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1059c(b)).4.Commission on
			 Native Children(a)In
			 generalThere is established a commission in the Office of Tribal
			 Justice of the Department of Justice, to be known as the Alyce Spotted Bear and Walter Soboleff Commission on
			 Native Children.(b)Membership(1)In
			 generalThe Commission shall be composed of 11 members, of
			 whom—(A)3 shall be
			 appointed by the President, in consultation with—(i)the Attorney
			 General;(ii)the
			 Secretary;(iii)the Secretary
			 of Education; and(iv)the Secretary of Health and Human Services;(B)3 shall be
			 appointed by the Majority Leader of the Senate, in consultation with the
			 Chairperson of the Committee on Indian Affairs of the Senate;(C)1 shall be
			 appointed by the Minority Leader of the Senate, in consultation with the
			 Vice
			 Chairperson of the Committee on Indian Affairs of the Senate;(D)3 shall be
			 appointed by the Speaker of the House of Representatives, in consultation
			 with
			 the Chairperson of the Committee on Natural Resources of the House of
			 Representatives; and(E)1 shall be
			 appointed by the Minority Leader of the House of Representatives, in
			 consultation with the Ranking Member of the Committee on Natural Resources
			 of
			 the House of Representatives.(2)Requirements
			 for eligibility(A)In
			 generalSubject to subparagraph (B), each member of the
			 Commission shall have significant experience and expertise in—(i)Indian affairs;
			 and(ii)matters to be
			 studied by the Commission, including—(I)health care
			 issues facing Native children, including mental health, physical health,
			 and
			 nutrition;(II)Indian
			 education, including experience with Bureau of Indian Education schools
			 and
			 public schools, tribally operated schools, tribal colleges or
			 universities, early childhood education programs, and the
			 development of extracurricular programs;(III)juvenile
			 justice programs relating to prevention and reducing incarceration and
			 rates of
			 recidivism; and(IV)social service
			 programs that are used by Native children and designed to address basic
			 needs,
			 such as food, shelter, and safety, including child protective services,
			 group
			 homes, and shelters.(B)Experts(i)Native children1 member of
			 the Commission shall—(I)meet the requirements under subparagraph (A); and(II)be responsible for
			 providing the Commission with insight into and input from Native children
			 on
			 the matters studied by the Commission.(ii)Research1 member of the Commission shall—(I)meet the requirements of subparagraph (A); and(II)have
			 extensive experience in statistics or social science research.(3)Terms(A)In
			 generalEach member of the Commission shall be appointed for a
			 term of 3 years.(B)Vacancies(i)In
			 generalA vacancy in the Commission shall be filled in the manner
			 in which the original appointment was made.(ii)TermsAny
			 member appointed to fill a vacancy shall be appointed for the remainder of
			 that
			 term.(c)Operation(1)ChairpersonNot later than 15 days after the date  on which all members of the Commission have been appointed,
			 the Commission shall select 1 member to serve as Chairperson of the
			 Commission.(2)Meetings(A)In generalThe Commission shall meet at the call of the Chairperson.(B)Initial meetingThe initial meeting of the Commission shall take place not later than 30 days after the date
			 described in paragraph (1).(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(4)RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business,
			 in accordance with this Act and other applicable law.(d)Native
			 Advisory Committee(1)EstablishmentThe
			 Commission shall establish a committee, to be known as the Native
			 Advisory Committee.(2)Membership(A)CompositionThe Native Advisory Committee shall consist of—(i)1 representative of Indian tribes from each region of the Bureau of Indian Affairs who is 25 years
			 of age or older; and(ii)1 Native Hawaiian who is 25 years of age or older.(B)QualificationsEach
			 member of the Native Advisory Committee shall have experience relating
			 to matters to be studied by the Commission.(3)DutiesThe
			 Native Advisory Committee shall—(A)serve as an
			 advisory body to the Commission; and(B)provide to
			 the Commission advice and recommendations, submit materials, documents,
			 testimony, and such other information as the Commission determines to be
			 necessary to carry out the duties of the Commission under this section.(4)Native children
			 subcommitteeThe Native Advisory Committee shall establish a
			 subcommittee that shall consist of at least 1 member from each region of
			 the
			 Bureau of Indian Affairs and 1 Native Hawaiian, each of whom shall be a
			 Native child, and have
			 experience serving on the council of a tribal, regional, or national youth
			 organization.(e)Comprehensive
			 study of Native children issues(1)In generalThe Commission shall conduct a
			 comprehensive study of Federal, State, local, and tribal programs that
			 serve Native
			 children, including an evaluation of—(A)the impact of
			 concurrent jurisdiction on child welfare systems;(B)the barriers
			 Indian tribes and Native Hawaiians face in applying, reporting on, and
			 using
			 existing public and private grant resources, including identification of
			 any Federal cost-sharing requirements;(C)the obstacles to
			 nongovernmental financial support, such as from private foundations and
			 corporate charities, for programs benefitting Native children;(D)the issues
			 relating to data collection, such as small sample sizes, large margins of
			 errors, or other issues related to the validity and statistical
			 significance of
			 data on Native children;(E)the barriers to
			 the development of sustainable, multidisciplinary programs designed to
			 assist
			 high-risk Native children and families of those high-risk Native children,
			 as
			 well as any examples of successful program models and use of best
			 practices; and(F)the barriers to interagency coordination on programs benefitting Native children.(2)CoordinationIn conducting the study under paragraph (1), to avoid duplication of efforts,  the Commission
			 shall, to the maximum extent practicable, collaborate with other
			 workgroups focused on similar issues, such as the Task Force on American
			 Indian/Alaska Native Children Exposed to Violence  of the Attorney
			 General.(3)RecommendationsTaking
			 into consideration the results of the study under paragraph (1) and the
			 analysis of any existing data relating to Native children received from
			 Federal
			 agencies, the Commission shall—(A)develop goals, and plans for achieving those goals, for
			 Federal policy relating to Native children in the short-, mid-, and
			 long-term,
			 which shall be informed by the development of accurate child well-being
			 measures;(B)make
			 recommendations on necessary modifications and improvements to programs
			 that
			 serve Native children at the Federal, State, and tribal level that
			 integrate
			 the cultural strengths of the communities of the Native children and will
			 result in—(i)improvements to
			 the child welfare system that—(I)reduce the
			 disproportionate rate at which Native children enter child protective
			 services
			 and the period of time spent in the foster system;(II)increase
			 coordination among social workers, police, and foster families assisting
			 Native
			 children while in the foster system to result in the increased safety of
			 Native
			 children while in the foster system;(III)encourage the
			 hiring and retention of licensed social workers in Native communities;(IV)address the lack
			 of available foster homes in Native communities; and(V)improve the academic proficiency and graduation rates of Native children in the foster system;(ii)improvements to
			 the mental and physical health of Native children, taking into
			 consideration
			 the rates of suicide, substance abuse, and access to nutrition and health
			 care,
			 including—(I)an analysis of the increased access of Native children to Medicaid
			 under the Patient Protection and Affordable Care Act (Public Law 111–148)
			 and
			 the effect of that increase on the ability of Indian tribes and Native
			 Hawaiians to develop
			 sustainable health programs; and(II)an evaluation of the effects of a lack of public sanitation infrastructure, including in-home sewer
			 and water, on the health status of Native children;(iii)improvements to
			 educational and vocational opportunities for Native children that will
			 lead to—(I)increased school attendance, performance, and graduation rates for Native
			 children across all educational levels, including early education,
			 post-secondary, and  graduate
			 school;(II)scholarship opportunities at a Tribal College or University and other public and private
			 postsecondary institutions;(III)increased participation of the immediate families of Native children;(IV)coordination among schools and Indian tribes that serve Native children, including in the areas of
			 data sharing and student tracking;(V)accurate identification of students as Native children; and(VI)increased school counseling services, improved access to quality nutrition at school, and safe
			 student transportation;(iv)improved policies and practices by local school districts that would result in improved academic
			 proficiency  for Native children;(v)increased access
			 to extracurricular activities for Native children that are designed to
			 increase
			 self-esteem,  promote community engagement, and support academic
			 excellence  while also serving to prevent
			 unplanned pregnancy, membership in gangs, drug and alcohol abuse, and
			 suicide,
			 including activities that incorporate traditional language and cultural
			 practices of Indians and Native Hawaiians;(vi)improvements to
			 Federal, State, and tribal juvenile detention programs—(I)to
			 provide greater access to educational opportunities and social services
			 for
			 incarcerated Native children;(II)to
			 promote prevention and reduce incarceration and recidivism rates among
			 Native
			 children;(III)to incorporate
			 families and the traditional cultures of Indians and Native Hawaiians in
			 the
			 process, including through the development of a family court for juvenile
			 offenses; and(IV)to prevent unnecessary detentions and identify successful reentry programs;(vii)expanded access to a continuum of early development and learning services for Native children from
			 prenatal to age 5 that are culturally competent, support Native language
			 preservation, and comprehensively promote the health, well-being,
			 learning, and development of Native children, such as—(I)high quality early care and learning programs for children starting from birth, including Early
			 Head Start, Head Start, child care, and preschool programs;(II)programs, including home visiting and family resource and support programs, that increase the
			 capacity of parents to support the learning and development of the
			 children of the parents, beginning prenatally, and connect the parents
			 with necessary resources;(III)early intervention and preschool services for infants, toddlers, and preschool-aged children with
			 developmental delays or disabilities; and(IV)professional development opportunities for Native providers of early development and learning
			 services;(viii)the development
			 of a system that delivers wrap-around services to Native children in a way
			 that is comprehensive and sustainable, including through increased
			 coordination among Indian tribes, schools, law enforcement, health care
			 providers, social workers, and families;(ix)more flexible use
			 of existing Federal programs, such as by—(I)providing Indians and Native Hawaiians with more
			 flexibility to carry out programs, while minimizing administrative time,
			 cost,
			 and expense and reducing the burden of Federal paperwork requirements; and(II)allowing unexpended Federal funds to be used flexibly across Federal agencies
			 to support programs benefitting Native children, while taking into
			 account—(aa)the 477
			 Demonstration Initiative of the Department of the Interior;(bb)the Coordinated
			 Tribal Assistance Solicitation program of the Department of Justice;(cc)the Federal
			 policy of self-determination; and(dd)any consolidated
			 grant programs; and(x)solutions to
			 other issues that, as determined by the Commission, would improve the
			 health,
			 safety, and well-being of Native children;(C)based on the use
			 by the Commission of the existing data, make recommendations for improving
			 data
			 collection methods that consider—(i)the adoption of
			 standard definitions and compatible systems platforms to allow for greater
			 linkage of data sets across Federal agencies;(ii)the
			 appropriateness of existing data categories for comparative purposes;(iii)the development
			 of quality data and measures, such as by ensuring sufficient sample sizes
			 and
			 frequency of sampling, for Federal, State, and tribal programs that serve
			 Native children;(iv)the collection
			 and measurement of data that are useful to Indian tribes and Native
			 Hawaiians;(v)the inclusion of
			 Native children in longitudinal studies; and(vi)tribal access to
			 data gathered by Federal, State, and local governmental agencies; and(D)identify models
			 of successful Federal, State, and tribal programs in the areas studied by
			 the
			 Commission.(f)ReportNot
			 later than 3 years after the date on which all members of the Commission
			 are
			 appointed and amounts are made available to carry out this Act, the
			 Commission
			 shall submit to the President, Congress, and the White House Council on
			 Native
			 American Affairs a report that contains—(1)a detailed
			 statement of the findings and conclusions of the Commission; and(2)the
			 recommendations of the Commission for such legislative and administrative
			 actions as the Commission considers to be appropriate.(g)Powers(1)Hearings(A)In
			 generalThe Commission may hold such hearings, meet and act at
			 such times and places, take such testimony, and receive such evidence as
			 the
			 Commission considers to be advisable to carry out the duties of the
			 Commission
			 under this section, except that the Commission shall hold not less than 5
			 hearings in Native communities.(B)Public
			 requirementThe hearings of the Commission under this paragraph
			 shall be open to the public.(2)Witness
			 expenses(A)In
			 generalA witness requested to appear before the Commission shall
			 be paid the same fees and allowances as are paid to witnesses under
			 section
			 1821 of title 28, United States Code.(B)Per diem
			 and mileageThe fees and allowances for a witness shall be paid
			 from funds made available to the Commission.(3)Information
			 from Federal, tribal, and State agencies(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers to be necessary to carry out
			 this
			 section.(B)Tribal and
			 State agenciesThe Commission may request the head of any tribal
			 or State agency to provide to the Commission such information as the
			 Commission
			 considers to be necessary to carry out this Act.(4)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services
			 or
			 property related to the purpose of the Commission.(h)Commission
			 personnel matters(1)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized
			 for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.(2)Detail of
			 Federal employees(A)In
			 generalOn the affirmative vote of 2/3 of
			 the members of the Commission—(i)the Attorney
			 General, the Secretary, the Secretary of Education, and the Secretary of
			 the Health and Human Services
			 shall each detail, without reimbursement, 1 or more employees of the
			 Department
			 of Justice, the Department of the Interior, the Department of Education,
			 and the Department of Health and
			 Human Services; and(ii)with the
			 approval of the appropriate Federal agency head, an employee of any other
			 Federal agency may be, without reimbursement, detailed to the
			 Commission.(B)Effect on
			 detaileesDetail under this paragraph shall be without
			 interruption or loss of civil service status, benefits, or privileges.(3)Procurement
			 of temporary and intermittent services(A)In
			 generalOn request of the Commission, the Attorney General shall
			 provide to the Commission, on a reimbursable basis, reasonable and
			 appropriate
			 office space, supplies, and administrative assistance.(B)No requirement
			 for physical facilitiesThe Administrator of General Services
			 shall not be required to locate a permanent, physical office space for the
			 operation of the Commission.(4)Members not Federal employeesNo member of the Commission, the Native Advisory Committee, or the Native Children Subcommittee
			 shall be considered to be a Federal employee.(i)Termination
			 of commissionThe Commission shall terminate 90 days after the
			 date on which the Commission submits the report under
			 subsection (f).(j)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission, the Native Advisory Committee, or the Native
			 Children Subcommittee.(k)FundingOut
			 of any unobligated amounts made available to the Secretary, the Attorney
			 General, or the Secretary of Health and Human Services, the Attorney
			 General
			 shall make not more than $2,000,000 available to the Commission to carry
			 out
			 this Act.1.Short
			 titleThis Act
			 may be cited as the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act.2.FindingsCongress finds that—(1)the United States has a distinct legal, treaty, and trust obligation to provide for the education,
			 health care, safety, social welfare, and other needs of Native children;(2)chronic underfunding of Federal programs to fulfill the longstanding Federal trust obligation has
			 resulted in limited access to critical services for the more than
			 2,100,000 Native children under the age of 24 living in the United States;(3)Native children are the most at-risk population in the United States, confronting serious
			 disparities in education, health, and safety, with 37 percent living in
			 poverty;(4)17 percent of Native children have no health insurance coverage, and child mortality has increased
			 15 percent among Native children aged 1 to 14, while the overall rate of
			 child mortality in the United States decreased by 9 percent;(5)suicide is the second leading cause of death in Native children aged 15 through 24, a rate that is
			 2.5 times the national average, and violence, including intentional
			 injuries, homicide, and suicide, account for 75 percent of the deaths of
			 Native children aged 12 through 20;(6)58 percent of 3- and 4-year-old Native children are not attending any form of preschool, 15 percent
			 of Native children are not in school and not working, and the graduation
			 rate for Native high school students is 50 percent;(7)22.9 percent of Native children aged 12 and older report alcohol use, 16 percent report substance
			 dependence or abuse, 35.8 percent report tobacco use, and 12.5 percent
			 report illicit drug use;(8)Native children disproportionately enter foster care at a rate more than 2.1 times the general
			 population and have the third highest rate of victimization; and(9)there is no resource that is more vital to the continued existence and integrity of Native
			 communities than Native children, and the United States has a direct
			 interest, as trustee, in protecting Native children.3.DefinitionsIn this Act:(1)CommissionThe
			 term Commission means the Alyce Spotted Bear and Walter Soboleff Commission on Native Children
			 established by section 4.(2)IndianThe
			 term Indian has the meaning given the term in section 4 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education
			 Assistance
			 Act (25 U.S.C. 450b).(4)Native
			 childThe term Native child means—(A)an Indian child, as that term is defined in section 4 of the Indian Child Welfare Act of 1978 (25
			 U.S.C. 1903);(B)an Indian who is between the ages of 18 and  24 years old; and(C)a Native Hawaiian who is not older than 24 years old.(5)Native
			 HawaiianThe term Native Hawaiian has the meaning
			 given the term in section 7207 of the Elementary and Secondary Education
			 Act of
			 1965 (20 U.S.C. 7517).(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.(7)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1059c(b)).4.Commission on
			 Native Children(a)In
			 generalThere is established a commission in the Office of Tribal
			 Justice of the Department of Justice, to be known as the Alyce Spotted Bear and Walter Soboleff Commission on
			 Native Children.(b)Membership(1)In
			 generalThe Commission shall be composed of 11 members, of
			 whom—(A)3 shall be
			 appointed by the President, in consultation with—(i)the Attorney
			 General;(ii)the
			 Secretary;(iii)the Secretary
			 of Education; and(iv)the Secretary of Health and Human Services;(B)3 shall be
			 appointed by the Majority Leader of the Senate, in consultation with the
			 Chairperson of the Committee on Indian Affairs of the Senate;(C)1 shall be
			 appointed by the Minority Leader of the Senate, in consultation with the
			 Vice
			 Chairperson of the Committee on Indian Affairs of the Senate;(D)3 shall be
			 appointed by the Speaker of the House of Representatives, in consultation
			 with
			 the Chairperson of the Committee on Natural Resources of the House of
			 Representatives; and(E)1 shall be
			 appointed by the Minority Leader of the House of Representatives, in
			 consultation with the Ranking Member of the Committee on Natural Resources
			 of
			 the House of Representatives.(2)Requirements
			 for eligibility(A)In
			 generalSubject to subparagraph (B), each member of the
			 Commission shall have significant experience and expertise in—(i)Indian affairs;
			 and(ii)matters to be
			 studied by the Commission, including—(I)health care
			 issues facing Native children, including mental health, physical health,
			 and
			 nutrition;(II)Indian
			 education, including experience with Bureau of Indian Education schools
			 and
			 public schools, tribally operated schools, tribal colleges or
			 universities, early childhood education programs, and the
			 development of extracurricular programs;(III)juvenile
			 justice programs relating to prevention and reducing incarceration and
			 rates of
			 recidivism; and(IV)social service
			 programs that are used by Native children and designed to address basic
			 needs,
			 such as food, shelter, and safety, including child protective services,
			 group
			 homes, and shelters.(B)Experts(i)Native children1 member of
			 the Commission shall—(I)meet the requirements of subparagraph (A); and(II)be responsible for
			 providing the Commission with insight into and input from Native children
			 on
			 the matters studied by the Commission.(ii)Research1 member of the Commission shall—(I)meet the requirements of subparagraph (A); and(II)have
			 extensive experience in statistics or social science research.(3)Terms(A)In
			 generalEach member of the Commission shall be appointed for the life of the Commission.(B)VacanciesA vacancy in the Commission shall be filled in the manner
			 in which the original appointment was made.(c)Operation(1)ChairpersonNot later than 15 days after the date  on which all members of the Commission have been appointed,
			 the Commission shall select 1 member to serve as Chairperson of the
			 Commission.(2)Meetings(A)In generalThe Commission shall meet at the call of the Chairperson.(B)Initial meetingThe initial meeting of the Commission shall take place not later than 30 days after the date
			 described in paragraph (1).(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(4)RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business,
			 in accordance with this Act and other applicable law.(d)Native
			 Advisory Committee(1)EstablishmentThe
			 Commission shall establish a committee, to be known as the Native
			 Advisory Committee.(2)Membership(A)CompositionThe Native Advisory Committee shall consist of—(i)1 representative of Indian tribes from each region of the Bureau of Indian Affairs who is 25 years
			 of age or older; and(ii)1 Native Hawaiian who is 25 years of age or older.(B)QualificationsEach
			 member of the Native Advisory Committee shall have experience relating
			 to matters to be studied by the Commission.(3)DutiesThe
			 Native Advisory Committee shall—(A)serve as an
			 advisory body to the Commission; and(B)provide to
			 the Commission advice and recommendations, submit materials, documents,
			 testimony, and such other information as the Commission determines to be
			 necessary to carry out the duties of the Commission under this section.(4)Native children
			 subcommitteeThe Native Advisory Committee shall establish a
			 subcommittee that shall consist of at least 1 member from each region of
			 the
			 Bureau of Indian Affairs and 1 Native Hawaiian, each of whom shall be a
			 Native child, and have
			 experience serving on the council of a tribal, regional, or national youth
			 organization.(e)Comprehensive
			 study of Native children issues(1)In generalThe Commission shall conduct a
			 comprehensive study of Federal, State, local, and tribal programs that
			 serve Native
			 children, including an evaluation of—(A)the impact of
			 concurrent jurisdiction on child welfare systems;(B)the barriers
			 Indian tribes and Native Hawaiians face in applying, reporting on, and
			 using
			 existing public and private grant resources, including identification of
			 any Federal cost-sharing requirements;(C)the obstacles to
			 nongovernmental financial support, such as from private foundations and
			 corporate charities, for programs benefitting Native children;(D)the issues
			 relating to data collection, such as small sample sizes, large margins of
			 error, or other issues related to the validity and statistical
			 significance of
			 data on Native children;(E)the barriers to
			 the development of sustainable, multidisciplinary programs designed to
			 assist
			 high-risk Native children and families of those high-risk Native children,
			 as
			 well as any examples of successful program models and use of best
			 practices; and(F)the barriers to interagency coordination on programs benefitting Native children.(2)CoordinationIn conducting the study under paragraph (1), the Commission
			 shall, to the maximum extent practicable—(A)to avoid duplication of efforts,  collaborate with other
			 workgroups focused on similar issues, such as the Task Force on American
			 Indian/Alaska Native Children Exposed to Violence  of the Attorney
			 General; and(B)to improve coordination and reduce travel costs, use available technology.(3)RecommendationsTaking
			 into consideration the results of the study under paragraph (1) and the
			 analysis of any existing data relating to Native children received from
			 Federal
			 agencies, the Commission shall—(A)develop goals, and plans for achieving those goals, for
			 Federal policy relating to Native children in the short-, mid-, and
			 long-term,
			 which shall be informed by the development of accurate child well-being
			 measures;(B)make
			 recommendations on necessary modifications and improvements to programs
			 that
			 serve Native children at the Federal, State, and tribal levels that
			 integrate
			 the cultural strengths of the communities of the Native children and will
			 result in—(i)improvements to
			 the child welfare system that—(I)reduce the
			 disproportionate rate at which Native children enter child protective
			 services
			 and the period of time spent in the foster system;(II)increase
			 coordination among social workers, police, and foster families assisting
			 Native
			 children while in the foster system to result in the increased safety of
			 Native
			 children while in the foster system;(III)encourage the
			 hiring and retention of licensed social workers in Native communities;(IV)address the lack
			 of available foster homes in Native communities; and(V)reduce truancy and improve the academic proficiency and graduation rates of Native children in the
			 foster system;(ii)improvements to
			 the mental and physical health of Native children, taking into
			 consideration
			 the rates of suicide, substance abuse, and access to nutrition and health
			 care,
			 including—(I)an analysis of the increased access of Native children to Medicaid
			 under the Patient Protection and Affordable Care Act (Public Law 111–148)
			 and
			 the effect of that increase on the ability of Indian tribes and Native
			 Hawaiians to develop
			 sustainable health programs; and(II)an evaluation of the effects of a lack of public sanitation infrastructure, including in-home sewer
			 and water, on the health status of Native children;(iii)improvements to
			 educational and vocational opportunities for Native children that will
			 lead to—(I)increased school attendance, performance, and graduation rates for Native
			 children across all educational levels, including early education,
			 post-secondary, and  graduate
			 school;(II)localized strategies developed by educators, tribal and community leaders, and law enforcement to
			 prevent and  reduce truancy among Native children;(III)scholarship opportunities at a Tribal College or University and other public and private
			 postsecondary institutions;(IV)increased participation of the immediate families of Native children;(V)coordination among schools and Indian tribes that serve Native children, including in the areas of
			 data sharing and student tracking;(VI)accurate identification of students as Native children; and(VII)increased school counseling services, improved access to quality nutrition at school, and safe
			 student transportation;(iv)improved policies and practices by local school districts that would result in improved academic
			 proficiency  for Native children;(v)increased access
			 to extracurricular activities for Native children that are designed to
			 increase
			 self-esteem,  promote community engagement, and support academic
			 excellence  while also serving to prevent
			 unplanned pregnancy, membership in gangs, drug and alcohol abuse, and
			 suicide,
			 including activities that incorporate traditional language and cultural
			 practices of Indians and Native Hawaiians;(vi)improvements to
			 Federal, State, and tribal juvenile detention programs—(I)to
			 provide greater access to educational opportunities and social services
			 for
			 incarcerated Native children;(II)to
			 promote prevention and reduce incarceration and recidivism rates among
			 Native
			 children;(III)to incorporate
			 families and the traditional cultures of Indians and Native Hawaiians in
			 the
			 process, including through the development of a family court for juvenile
			 offenses; and(IV)to prevent unnecessary detentions and identify successful reentry programs;(vii)expanded access to a continuum of early development and learning services for Native children from
			 prenatal to age 5 that are culturally competent, support Native language
			 preservation, and comprehensively promote the health, well-being,
			 learning, and development of Native children, such as—(I)high quality early care and learning programs for children starting from birth, including Early
			 Head Start, Head Start, child care, and preschool programs;(II)programs, including home visiting and family resource and support programs, that increase the
			 capacity of parents to support the learning and development of the
			 children of the parents, beginning prenatally, and connect the parents
			 with necessary resources;(III)early intervention and preschool services for infants, toddlers, and preschool-aged children with
			 developmental delays or disabilities; and(IV)professional development opportunities for Native providers of early development and learning
			 services;(viii)the development
			 of a system that delivers wrap-around services to Native children in a way
			 that is comprehensive and sustainable, including through increased
			 coordination among Indian tribes, schools, law enforcement, health care
			 providers, social workers, and families;(ix)more flexible use
			 of existing Federal programs, such as by—(I)providing Indians and Native Hawaiians with more
			 flexibility to carry out programs, while minimizing administrative time,
			 cost,
			 and expense and reducing the burden of Federal paperwork requirements; and(II)allowing unexpended Federal funds to be used flexibly across Federal agencies
			 to support programs benefitting Native children, while taking into
			 account—(aa)the 477
			 Demonstration Initiative of the Department of the Interior;(bb)the Coordinated
			 Tribal Assistance Solicitation program of the Department of Justice;(cc)the Federal
			 policy of self-determination; and(dd)any consolidated
			 grant programs; and(x)solutions to
			 other issues that, as determined by the Commission, would improve the
			 health,
			 safety, and well-being of Native children;(C)based on the use
			 by the Commission of the existing data, make recommendations for improving
			 data
			 collection methods that consider—(i)the adoption of
			 standard definitions and compatible systems platforms to allow for greater
			 linkage of data sets across Federal agencies;(ii)the
			 appropriateness of existing data categories for comparative purposes;(iii)the development
			 of quality data and measures, such as by ensuring sufficient sample sizes
			 and
			 frequency of sampling, for Federal, State, and tribal programs that serve
			 Native children;(iv)the collection
			 and measurement of data that are useful to Indian tribes and Native
			 Hawaiians;(v)the inclusion of
			 Native children in longitudinal studies; and(vi)tribal access to
			 data gathered by Federal, State, and local governmental agencies; and(D)identify models
			 of successful Federal, State, and tribal programs in the areas studied by
			 the
			 Commission.(f)ReportNot
			 later than 3 years after the date on which all members of the Commission
			 are
			 appointed and amounts are made available to carry out this Act, the
			 Commission
			 shall submit to the President, Congress, and the White House Council on
			 Native
			 American Affairs a report that contains—(1)a detailed
			 statement of the findings and conclusions of the Commission; and(2)the
			 recommendations of the Commission for such legislative and administrative
			 actions as the Commission considers to be appropriate.(g)Powers(1)Hearings(A)In
			 generalThe Commission may hold such hearings, meet and act at
			 such times and places, take such testimony, and receive such evidence as
			 the
			 Commission considers to be advisable to carry out the duties of the
			 Commission
			 under this section, except that the Commission shall hold not less than 5
			 hearings in Native communities.(B)Public
			 requirementThe hearings of the Commission under this paragraph
			 shall be open to the public.(2)Witness
			 expenses(A)In
			 generalA witness requested to appear before the Commission shall
			 be paid the same fees and allowances as are paid to witnesses under
			 section
			 1821 of title 28, United States Code.(B)Per diem
			 and mileageThe fees and allowances for a witness shall be paid
			 from funds made available to the Commission.(3)Information
			 from Federal, tribal, and State agencies(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers to be necessary to carry out
			 this
			 section.(B)Tribal and
			 State agenciesThe Commission may request the head of any tribal
			 or State agency to provide to the Commission such information as the
			 Commission
			 considers to be necessary to carry out this Act.(4)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services
			 or
			 property related to the purpose of the Commission.(h)Commission
			 personnel matters(1)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized
			 for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.(2)Detail of
			 Federal employees(A)In
			 generalOn the affirmative vote of 2/3 of
			 the members of the Commission—(i)the Attorney
			 General, the Secretary, the Secretary of Education, and the Secretary of
			 the Health and Human Services
			 shall each detail, without reimbursement, 1 or more employees of the
			 Department
			 of Justice, the Department of the Interior, the Department of Education,
			 and the Department of Health and
			 Human Services; and(ii)with the
			 approval of the appropriate Federal agency head, an employee of any other
			 Federal agency may be, without reimbursement, detailed to the
			 Commission.(B)Effect on
			 detaileesDetail under this paragraph shall be without
			 interruption or loss of civil service status, benefits, or privileges.(3)Procurement
			 of temporary and intermittent services(A)In
			 generalOn request of the Commission, the Attorney General shall
			 provide to the Commission, on a reimbursable basis, reasonable and
			 appropriate
			 office space, supplies, and administrative assistance.(B)No requirement
			 for physical facilitiesThe Administrator of General Services
			 shall not be required to locate a permanent, physical office space for the
			 operation of the Commission.(4)Members not Federal employeesNo member of the Commission, the Native Advisory Committee, or the Native Children Subcommittee
			 shall be considered to be a Federal employee.(i)Termination
			 of commissionThe Commission shall terminate 90 days after the
			 date on which the Commission submits the report under
			 subsection (f).(j)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission, the Native Advisory Committee, or the Native
			 Children Subcommittee.(k)FundingOut
			 of any unobligated amounts made available to the Secretary, the Attorney
			 General, or the Secretary of Health and Human Services, the Attorney
			 General
			 shall make not more than $2,000,000 available to the Commission to carry
			 out
			 this Act.August 26, 2014Reported with an amendment